Case 1:O5-Cv-O2367-RWR

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

)
ABDULLAH WAZIR ZADRAN, et al., )
)
Petitioners, )
)
v. ) Civil Acti0n No. 05-cv-2367 (RWR)
)
GEORGE W. BUSH, )
President of the United States, )
et al., )
)
Respondents. )
)
‘[:l>‘.-RQPOQBB~] ORDER

The Court, having fully considered the Joint Motion to Extend Time for Petitioners
to File their Traverses and for Respondents to Fulfill Obligations under Amended Case
Management Order Sections I.D.l and I.E.l(3), hereby ORDERS that the Motion be
GRANTED.

Petitioners shall have until either six weeks from the date on which the Govemment
files its notice relating to exculpatory evidence under Sections I.D.l of the Court’s
November 6, 2008 Case Management Order, as amended by the Court’s December 16,
2008 Order ("Amended Case Management Order") or six weeks from the date on which
the Government files the unclassified return, whichever is later, to tile their traverses.
Respondents shall have through and including Friday, January 30, 2009, to complete their
obligations under Amended Case Management Order Section I.D.l and to provided

discovery under Amended Case Management Order Section I.E. l(3)

Case 1:05-cv-O2367-RWR , -,__,_ 2 of 2

f  h
z 2 day of d it act/ta ,2009.

///z/Z@MF

RICHARD' w. RoBERTs
Ui\nTED STATES DISTRICT JUDGE

IT IS SO ORDERED, this